NO. 07-01-0259-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 OCTOBER 18, 2001

                        ______________________________


          MCALISTER TELEVISION ENTERPRISES, INC. D/B/A KAMC-TV
           CHANNEL 28; GREGORY F. MCALISTER, AN INDIVIDUAL;
                JAMES CLARK, AN INDIVIDUAL, APPELLANTS

                                          V.

                          BOBBY FRANK BLUE, APPELLEE


                      _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 97-560,705; HONORABLE MACKEY C. HANCOCK, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      In this proceeding, appellants McAlister Television Enterprises, Inc. d/b/a KAMC-TV

Channel 28, Gregory F. McAlister, and James Clark appeal from an order denying their

motion for summary judgment in a lawsuit brought by appellee Bobby Frank Blue for libel

and slander. A timely notice of appeal was given.
      The parties have now filed a joint motion to dismiss, representing that they have

compromised and settled all claims between them. Because appellants have complied

with the requisites of Rule 42.1 of the Texas Rules of Appellate Procedure, we grant the

motion to dismiss. Furthermore, because this is a voluntary dismissal, no motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.